In this proceeding for the acquisition of real property by the County of Suffolk for highway purposes, the owner of Damage Parcel No. 48 appeals from so *899much of an order as denies confirmation of the final report of the commissioners of estimate insofar as the report makes an award for said parcel, vacates and sets aside the report as to said award, and appoints three different commissioners of estimate for the purpose of rehearing and redetermining the claim as to said parcel. Order modified on the law and the facts by striking out of the first ordering paragraph everything beginning with the word “except” and ending with the word “aside”; by further striking out of said first ordering paragraph everything beginning with the word “ denied ” and ending with the word “law”, and by substituting in lieu thereof the word “granted”; by striking out the second and third ordering paragraphs; and by modifying the fourth ordering paragraph so as to include therein a provision directing payment to be made by the treasurer of the County of Suffolk to the claimant Hilyer A. Du Bois in the amount of the award fixed in the' final report of the commissioners, with interest from April 26, 1948. As so modified, order affirmed, with costs to appellant. Findings of fact and conclusions of law inconsistent with the views herein set forth are reversed, and new findings and conclusions in accordance with said views are made. While the award might indeed be regarded as more liberal than it should have been, it does not clearly appear that “it is tainted with unmistakable legal error” {Sparkill Realty Corp. v. State of New York, 254 App. Div. 78, 82, affd. 279 Ñ. T. 656; Matter of City of New York [Croton River Dam], 129 App. Div. 707) or that it is “such as to shock the sense of justice of the court” (Matter of City of Rochester [Smith St. Bridge], 234 App. Div. 583, 585; Adirondack Power & Light Corp. v. Evans, 226 App. Div. 490, 493). Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.